     Case 2:20-cv-00415-JAM-AC Document 20 Filed 01/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH BONDERER,                                 No. 2:20-cv-0415 JAM AC P
12                       Petitioner,
13            v.                                       ORDER
14    STU SHERMAN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a motion to amend the petition and

18   a motion to stay. ECF Nos. 18, 19.

19          The motion to amend states that petitioner no longer wishes to proceed on Grounds Three,

20   Four, and Five of the petition, and that he intends to proceed on Grounds One and Two only.

21   ECF No. 18 at 2. Petitioner’s request to voluntarily dismiss Grounds Three through Five of the

22   petition will be granted.

23           Petitioner has also filed a document styled as a motion to stay the proceedings, in which

24   he requests that he be granted a forty-five-day extension of time to file a traverse. ECF No. 10.

25   The motion will accordingly be construed as a motion for an extension of time, and the request

26   will be granted.

27          Accordingly, IT IS HEREBY ORDERED that:

28          1. Petitioner’s request to voluntarily dismiss Grounds Three, Four, and Five of the
                                                       1
     Case 2:20-cv-00415-JAM-AC Document 20 Filed 01/07/21 Page 2 of 2


 1   petition, ECF No. 18, is GRANTED and the petition will proceed on Grounds One and Two only.
 2           2. Petitioner’s motion for stay, ECF No. 19, is construed as a motion for an extension of
 3   time and as such is GRANTED. Petitioner shall have an additional forty-five days from the
 4   service of this order to file a traverse.
 5   DATED: January 6, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
